                                          Case 3:19-cv-03052-SI Document 55 Filed 11/27/19 Page 1 of 17



                                       Robert C. Schubert (S.B.N. 62684)               David T. Biderman, Bar No. 101577
                                   1   Willem F. Jonckheer (S.B.N. 178748)             DBiderman@perkinscoie.com
                                   2   Noah M. Schubert (S.B.N. 278696)                Jasmine Wei-Ming Wetherell, Bar No. 288835
                                       SCHUBERT JONCKHEER & KOLBE LLP                  JWetherell@perkinscoie.com
                                   3   Three Embarcadero Center, Suite 1650            PERKINS COIE LLP
                                       San Francisco, California 94111                 505 Howard Street, Suite 1000
                                   4   Telephone: (415) 788-4220                       San Francisco, CA 94105-3204
                                       Facsimile: (415) 788-0161                       Telephone: 415.344.7000
                                   5   rschubert@sjk.law                               Facsimile: 415.344.7050
                                   6   wjonckheer@sjk.law
                                       nschubert@sjk.law
                                   7
                                       Laurence D. Paskowitz (pro hac vice)            Charles C. Sipos, pro hac vice
                                   8   THE PASKOWITZ LAW FIRM P.C.                     CSipos@perkinscoie.com
                                       208 East 51st Street, Suite 380                 Lauren E. Staniar, pro hac vice
                                   9   New York, NY 10022                              LStaniar@perkinscoie.com
                                       Telephone: (212) 685-0969                       PERKINS COIE LLP
                                  10   lpaskowitz@pasklaw.com                          1201 Third Avenue, Suite 4900
                                  11                                                   Seattle, WA 98101-3099
                                       Counsel for Plaintiff John Pels                 Telephone: 206.359.8000
                                  12                                                   Facsimile: 206.359.9000
Northern District of California




                                       [Additional counsel appear on signature page]
 United States District Court




                                  13                                                   Counsel for Defendant Keurig Dr. Pepper, Inc.
                                  14
                                  15
                                  16                                UNITED STATES DISTRICT COURT
                                  17                              NORTHERN DISTRICT OF CALIFORNIA
                                  18                                     SAN FRANCISCO DIVISION
                                  19
                                        JOHN PELS, on behalf of himself and all
                                  20    others similarly situated,                     Case No. 3:19-cv-03052-SI
                                  21                                Plaintiff,         STIPULATED PROTECTIVE ORDER
                                  22            v.
                                                                                       Hon. Susan Illston
                                  23    KUERIG DR. PEPPER, Inc.,
                                  24                                Defendant.
                                  25
                                  26
                                  27
                                  28
          Case 3:19-cv-03052-SI Document 55 Filed 11/27/19 Page 2 of 17




 1   1.      PURPOSES AND LIMITATIONS

 2           Disclosure and discovery activity in this action are likely to involve production of

 3   confidential, proprietary, or private information for which special protection from public disclosure

 4   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

 5   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

 6   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

 7   or responses to discovery and that the protection it affords from public disclosure and use extends

 8   only to the limited information or items that are entitled to confidential treatment under the

 9   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that

10   this Stipulated Protective Order does not entitle them to file confidential information under seal;

11   Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be

12   applied when a party seeks permission from the court to file material under seal.

13   2.      DEFINITIONS

14           2.1     Action: the pending federal lawsuit captioned as Pels v. Keurig Dr Pepper, Inc.,

15   Case No. 19-cv-03052-SI.

16           2.2     Appropriate Legend: the legend “CONFIDENTIAL” or “HIGHLY

17   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

18           2.3     Challenging Party: a Party or Non-Party that challenges the designation of

19   information or items under this Order.

20           2.4     “CONFIDENTIAL” Information or Items: information (regardless of how it is

21   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

22   Civil Procedure 26(c).

23           2.5     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

24   as their support staff).

25           2.6     Designated House Counsel: House Counsel who seek access to “HIGHLY

26   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.

27           2.7     Designating Party: a Party or Non-Party that designates information or items that it

28
                                                       2
         Case 3:19-cv-03052-SI Document 55 Filed 11/27/19 Page 3 of 17




 1   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

 2   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 3          2.8     Disclosure or Discovery Material: all items or information, regardless of the medium

 4   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

 5   transcripts, and tangible things), that are produced or generated in disclosures or responses to

 6   discovery in this matter.

 7          2.9     Expert: a person with specialized knowledge or experience in a matter pertinent to

 8   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

 9   consultant in this action.

10          2.10    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

11   Items: Extremely sensitive “Confidential Information or Items,” disclosure of which to another

12   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

13   less restrictive means.

14          2.11    House Counsel: attorneys who are employees of a party to this action. House

15   Counsel does not include Outside Counsel of Record or any other outside counsel.

16          2.12    Named Plaintiff(s): John Pels and/or any other named plaintiff in the Action.

17          2.13    Non-Party: any natural person, partnership, corporation, association, or other legal

18   entity not named as a Party to this action.

19          2.14    Outside Counsel of Record: attorneys who are not employees of a party to this action

20   but are retained to represent or advise a party to this action and have appeared in this action on

21   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party and

22   includes support staff.

23          2.15    Party: any party to this Action, including all of its officers, directors, employees,

24   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

25          2.16    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

26   Material in this Action.

27          2.17    Professional Vendors: persons or entities that provide litigation support services

28
                                                       3
          Case 3:19-cv-03052-SI Document 55 Filed 11/27/19 Page 4 of 17




 1   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

 2   storing, or retrieving data in any form or medium) and their employees and subcontractors.

 3          2.18    Protected Material: any Disclosure or Discovery Material that is designated as

 4   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 5          2.19    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 6   Producing Party.

 7   3.     SCOPE

 8          The protections conferred by this Stipulation and Order cover not only Protected Material (as

 9   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

10   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

11   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

12   However, the protections conferred by this Stipulation and Order do not cover the following

13   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

14   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

15   publication not involving a violation of this Order, including becoming part of the public record

16   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

17   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

18   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

19   Protected Material at trial shall be governed by a separate agreement or order.

20   4.     DURATION

21          Even after final disposition of this litigation, the confidentiality obligations imposed by this

22   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

23   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

24   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

25   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

26   time limits for filing any motions or applications for extension of time pursuant to applicable law.

27   5.     DESIGNATING PROTECTED MATERIAL

28
                                                       4
         Case 3:19-cv-03052-SI Document 55 Filed 11/27/19 Page 5 of 17




 1          5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party or

 2   Non-Party that designates information or items for protection under this Order must take care to

 3   limit any such designation to specific material that qualifies under the appropriate standards.

 4   Notwithstanding the above, the Designating Party need not partially designate documents and may

 5   instead designate an entire document as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

 6   ATTORNEYS’ EYES ONLY.” The Designating Party will agree to entertain good faith requests to

 7   de-designate non-confidential portions.

 8          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

 9   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

10   encumber or retard the case development process or to impose unnecessary expenses and burdens on

11   other parties) expose the Designating Party to sanctions. The parties acknowledge that designations,

12   or failures to designate, can sometimes be inadvertent. The parties agree to cooperate to resolve any

13   issues arising from confidentiality designations.

14          If it comes to a Designating Party’s attention that information or items that it designated for

15   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

16   that it is withdrawing the mistaken designation.

17          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

18   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

19   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

20   designated before the material is disclosed or produced.

21          Designation in conformity with this Order requires:

22                (a) For information in documentary form (e.g., paper or electronic documents, but

23   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

24   affix at a minimum the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

25   ATTORNEYS’ EYES ONLY” to each page that contains protected material.

26                (b) A Party or Non-Party that makes original documents or materials available for

27   inspection need not designate them for protection until after the inspecting Party has indicated which

28
                                                         5
         Case 3:19-cv-03052-SI Document 55 Filed 11/27/19 Page 6 of 17




 1   material it would like copied and produced. During the inspection and before the designation, all of

 2   the material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

 3   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

 4   copied and produced, the Producing Party must determine which documents, or portions thereof,

 5   qualify for protection under this Order. Then, before producing the specified documents, the

 6   Producing Party must affix the Appropriate Legend to each page that contains Protected Material.

 7              (c) For testimony given in deposition or in other pretrial or trial proceedings, that the

 8   Designating Party identify on the record, before the close of the deposition, hearing, or other

 9   proceeding, all protected testimony. When it is impractical to identify separately each portion of

10   testimony that is entitled to protection and it appears that substantial portions of the testimony may

11   qualify for protection, the Designating Party may invoke on the record (before the deposition,

12   hearing, or other proceeding is concluded) a right to have up to 21 days from receipt of the final

13   transcript to identify the specific portions of the testimony as to which protection is sought and to

14   specify the level of protection being asserted. Only those portions of the testimony that are

15   appropriately designated for protection within the 21 days shall be covered by the provisions of this

16   Stipulated Protective Order. Alternatively, a Designating Party may specify, at the deposition or up

17   to 21 days afterwards if that period is properly invoked, that the entire transcript shall be treated as

18   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

19          (d) Parties shall give the other parties notice if they reasonably expect a deposition,

20   hearing or other proceeding to include Protected Material so that the other parties can ensure that

21   only authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

22   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

23   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

24   – ATTORNEYS’ EYES ONLY.”

25              (f) For information produced in some form other than documentary and for any other

26   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

27   containers in which the information or item is stored the Appropriate Legend.

28
                                                        6
          Case 3:19-cv-03052-SI Document 55 Filed 11/27/19 Page 7 of 17




 1          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 2   designate qualified information or items does not, standing alone, waive the Designating Party’s

 3   right to secure protection under this Order for such material. Upon timely correction of a

 4   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

 5   accordance with the provisions of this Order.

 6   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 7          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

 8   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 9   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

10   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

11   confidentiality designation by electing not to mount a challenge promptly after the original

12   designation is disclosed.

13          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

14   by providing written notice of each designation it is challenging and describing the basis for each

15   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

16   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

17   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

18   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

19   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

20   Party must explain the basis for its belief that the confidentiality designation was not proper and

21   must give the Designating Party an opportunity to review the designated material, to reconsider the

22   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

23   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

24   has engaged in this meet and confer process first or establishes that the Designating Party is

25   unwilling to participate in the meet and confer process in a timely manner.

26          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

27   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

28
                                                        7
          Case 3:19-cv-03052-SI Document 55 Filed 11/27/19 Page 8 of 17




 1   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the

 2   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

 3   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

 4   competent declaration affirming that the movant has complied with the meet and confer

 5   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

 6   motion including the required declaration within 21 days (or 14 days, if applicable) shall

 7   automatically waive the confidentiality designation for each challenged designation. In addition, the

 8   Challenging Party may file a motion challenging a confidentiality designation at any time if there is

 9   good cause for doing so, including a challenge to the designation of a deposition transcript or any

10   portions thereof. Any motion brought pursuant to this provision must be accompanied by a

11   competent declaration affirming that the movant has complied with the meet and confer

12   requirements imposed by the preceding paragraph.

13          The burden of persuasion in any such challenge proceeding shall be on the Designating

14   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

15   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

16   Unless the Designating Party has waived the confidentiality designation by failing to file a motion to

17   retain confidentiality as described above, all parties shall continue to afford the material in question

18   the level of protection to which it is entitled under the Producing Party’s designation until the court

19   rules on the challenge.

20   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

21          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

22   produced by another Party or by a Non-Party in connection with this Action only for prosecuting,

23   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

24   the categories of persons and under the conditions described in this Order. When the Action has been

25   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

26   DISPOSITION).

27          Protected Material must be stored and maintained by a Receiving Party at a location and in a

28
                                                        8
         Case 3:19-cv-03052-SI Document 55 Filed 11/27/19 Page 9 of 17




 1   secure manner that ensures that access is limited to the persons authorized under this Order.

 2          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

 3   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

 4   information or item designated “CONFIDENTIAL” only to:

 5                (a) The Receiving Party’s Outside Counsel of Record in this action, as well as employees

 6   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

 7   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

 8   attached hereto as Exhibit A;

 9                (b) The officers, directors, and employees (including House Counsel) of the Receiving

10   Party and/or the Named Plaintiffs to whom disclosure is reasonably necessary for this litigation and

11   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

12                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

13   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

14   to Be Bound” (Exhibit A);

15                (d) The Court and its personnel;

16                (e) Court reporters and their staff, professional jury or trial consultants, mock jurors, and

17   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

18   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

19                (f) During their depositions, witnesses in the action to whom disclosure is reasonably

20   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

21   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

22   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

23   bound by the court reporter and may not be disclosed to anyone except as permitted under this

24   Stipulated Protective Order.

25                (g) The author or recipient of a document containing the information or a custodian or

26   other person who otherwise possessed or knew the information.

27          7.3 Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

28
                                                         9
          Case 3:19-cv-03052-SI Document 55 Filed 11/27/19 Page 10 of 17




 1   Information or Items. Unless otherwise ordered by the Court or permitted in writing by the

 2   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

 3   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to:

 4              (a) The Receiving Party’s Outside Counsel of Record in this Action, as well as

 5   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

 6   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

 7   Bound” that is attached hereto as Exhibit A.

 8              (b) Designated House Counsel of the Receiving Party (1) to whom disclosure is

 9   reasonably necessary for this litigation, and (2) who have signed the “Acknowledgment and

10   Agreement to Be Bound” (Exhibit A), so long as the Receiving Party gives seven days’ written

11   notice to the Designating Party identifying the Designated House Counsel and permitting the

12   Designating Party to object in writing to the disclosure.

13              (c) Experts (as defined in this Order) of the Receiving Party (1) to whom disclosure is

14   reasonably necessary for this litigation, (2) who have signed the “Acknowledgment and

15   Agreement to Be Bound” (Exhibit A), and (3) who are not currently or anticipated to become

16   officers or directors of a competitor of a Party;

17              (d) The Court and its personnel;

18              (d) Court reporters and their staff, professional jury or trial consultants, and

19   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

21              (e) The author or recipient of a document containing the information or a custodian or

22   other person who otherwise possessed or knew the information.

23   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

24           LITIGATION

25           If a Party is served with a subpoena or a court order issued in other litigation that compels

26   disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY

27   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

28
                                                         10
          Case 3:19-cv-03052-SI Document 55 Filed 11/27/19 Page 11 of 17




 1              (a) promptly notify in writing the Designating Party. Such notification shall include a

 2   copy of the subpoena or court order;

 3              (b) promptly notify in writing the party who caused the subpoena or order to issue in the

 4   other litigation that some or all of the material covered by the subpoena or order is subject to this

 5   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

 6              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 7   Designating Party whose Protected Material may be affected.

 8           If the Designating Party timely seeks a protective order, the Party served with the subpoena

 9   or court order shall not produce any information designated in this action as “CONFIDENTIAL” or

10   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by the court

11   from which the subpoena or order issued, unless the Party has obtained the Designating Party’s

12   permission. The Designating Party shall bear the burden and expense of seeking protection in that

13   court of its confidential material, and nothing in these provisions should be construed as authorizing

14   or encouraging a Receiving Party in this action to disobey a lawful directive from another court.

15   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

16           LITIGATION

17              (a) The terms of this Order are applicable to information produced by a Non-Party in this

18   action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

19   EYES ONLY.” Such information produced by Non-Parties in connection with this litigation is

20   protected by the remedies and relief provided by this Order. Nothing in these provisions should be

21   construed as prohibiting a Non-Party from seeking additional protections.

22              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

23   Party’s confidential information in its possession, and the Party is subject to an agreement with the

24   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

25                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

26   all of the information requested is subject to a confidentiality agreement with a Non-Party;

27                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

28
                                                       11
           Case 3:19-cv-03052-SI Document 55 Filed 11/27/19 Page 12 of 17




 1   this litigation, the relevant discovery request(s), and a reasonably specific description of the

 2   information requested; and

 3                   (3) make the information requested available for inspection by the Non-Party.

 4               (c) If the Non-Party fails to object or seek a protective order from this court within 14

 5   days of receiving the notice and accompanying information, the Receiving Party may produce the

 6   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

 7   seeks a protective order, the Receiving Party shall not produce any information in its possession or

 8   control that is subject to the confidentiality agreement with the Non-Party before a determination by

 9   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

10   seeking protection in this court of its Protected Material.

11   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

12            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

13   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

14   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

15   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

16   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

17   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

18   Be Bound” that is attached hereto as Exhibit A.

19   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

20            MATERIAL

21            When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

22   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

23   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

24   modify whatever procedure may be established in an e-discovery order that provides for production

25   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

26   parties reach an agreement on the effect of disclosure of a communication or information covered by

27   the attorney-client privilege or work product protection, the parties may incorporate their agreement

28
                                                        12
           Case 3:19-cv-03052-SI Document 55 Filed 11/27/19 Page 13 of 17




 1   in the stipulated protective order submitted to the court.

 2   12.      MISCELLANEOUS

 3            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek

 4   its modification by the court in the future.

 5            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order

 6   no Party waives any right it otherwise would have to object to disclosing or producing any

 7   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

 8   Party waives any right to object on any ground to use in evidence of any of the material covered by

 9   this Protective Order.

10            12.3   Filing Protected Material. Without written permission from the Designating Party or a

11   court order secured after appropriate notice to all interested persons, a Party may not file in the

12   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

13   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

14   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

15   to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the

16   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

17   protection under the law. If a Receiving Party's request to file Protected Material under seal pursuant

18   to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the information

19   in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.

20   13.      FINAL DISPOSITION

21            Within 60 days after the final disposition of this action, as defined in paragraph 4, each

22   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

23   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

24   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

25   the Protected Material is returned or destroyed, the Receiving Party must submit a written

26   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

27   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

28
                                                        13
        Case 3:19-cv-03052-SI Document 55 Filed 11/27/19 Page 14 of 17




 1   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

 2   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

 3   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

 4   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

 5   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

 6   and expert work product, even if such materials contain Protected Material. Any such archival copies

 7   that contain or constitute Protected Material remain subject to this Protective Order as set forth in

 8   Section 4 (DURATION).

 9
10   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

11
12   Dated: November 27, 2019                               Respectfully submitted,

13   By:    /s/ Noah M. Schubert                            By:     /s/ Lauren E. Staniar

14    Robert C. Schubert (S.B.N. 62684)                     David T. Biderman, Bar No. 101577
      Willem F. Jonckheer (S.B.N. 178748)                   DBiderman@perkinscoie.com
15
      Noah M. Schubert (S.B.N. 278696)                      Jasmine Wei-Ming Wetherell, Bar No. 288835
16    SCHUBERT JONCKHEER & KOLBE LLP                        JWetherell@perkinscoie.com
      Three Embarcadero Center, Suite 1650                  PERKINS COIE LLP
17    San Francisco, California 94111                       505 Howard Street, Suite 1000
      Telephone: (415) 788-4220                             San Francisco, CA 94105-3204
18    Facsimile: (415) 788-0161                             Telephone: 415.344.7000
19    rschubert@sjk.law                                     Facsimile: 415.344.7050
      wjonckheer@sjk.law
20    nschubert@sjk.law

21    Laurence D. Paskowitz (pro hac vice)                  Charles C. Sipos, pro hac vice
      THE PASKOWITZ LAW FIRM P.C.                           CSipos@perkinscoie.com
22    208 East 51st Street, Suite 380                       Lauren E. Staniar, pro hac vice
      New York, NY 10022                                    LStaniar@perkinscoie.com
23    Telephone: (212) 685-0969                             PERKINS COIE LLP
24    lpaskowitz@pasklaw.com                                1201 Third Avenue, Suite 4900
                                                            Seattle, WA 98101-3099
25    Roy L. Jacobs (pro hac vice)                          Telephone: 206.359.8000
      ROY JACOBS & ASSOCIATES                               Facsimile: 206.359.9000
26    420 Lexington Avenue, Suite 2440
      New York, NY 10170                                    Counsel for Defendant Keurig Dr. Pepper, Inc.
27    Telephone: (212) 867-1156
28    rjacobs@jacobsclasslaw.com
                                                       14
       Case 3:19-cv-03052-SI Document 55 Filed 11/27/19 Page 15 of 17




 1
 2   David N. Lake (S.B.N. No. 180775)
     LAW OFFICES OF DAVID N. LAKE,
 3   A Professional Corporation
     16130 Ventura Boulevard, Suite 650
 4   Encino, California 91436
     Telephone: (818) 788-5100
 5   Facsimile: (818) 479-9990
 6   david@lakelawpc.com

 7   Counsel for Plaintiff John Pels

 8
 9
10   PURSUANT TO STIPULATION, IT IS SO ORDERED.

11
12   DATED: ________________________      _____________________________________
                                               United States District/Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28
                                               15
        Case 3:19-cv-03052-SI Document 55 Filed 11/27/19 Page 16 of 17




 1                                                 EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Northern

 6   District of California on [date] in the case of John Pels v. Keurig Dr Pepper, Inc., No. 3:19-cv-

 7   03052-SI. I agree to comply with and to be bound by all the terms of this Stipulated Protective Order

 8   and I understand and acknowledge that failure to so comply could expose me to sanctions and

 9   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner any

10   information or item that is subject to this Stipulated Protective Order to any person or entity except

11   in strict compliance with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Northern

13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

14   if such enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as

17   my California agent for service of process in connection with this action or any proceedings related

18   to enforcement of this Stipulated Protective Order.

19
20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22
23   Printed name: _______________________________

24

25   Signature: __________________________________

26
27
28
                                                       16
        Case 3:19-cv-03052-SI Document 55 Filed 11/27/19 Page 17 of 17




 1                                       ATTESTATION OF FILER

 2   Pursuant to Civil Local Rule 5-1(i)(3), I, Noah M. Schubert, hereby attest that concurrence in the

 3   filing of this document has been obtained from each of the signatories.

 4
 5   DATED: November 27, 2019                             /s/ Noah M. Schubert

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28
                                                     17
